internal_revenue_service number release date index number --------------- ------------------------------------------------------ ----------------------------------- ------------------------------------------------------- ------------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ---------------- telephone number -------------------- refer reply to cc ita b07 plr-140158-14 date date re request for extension of time to make the election not to deduct additional first year depreciation taxpayer seller buyer property x state y state z year year date date date date date legend -------------------------------------------------------------- --------------------------------------------- -------------------------------------------------- ------------------------------------------------------------ -------- ------------ ------ ------ ----------------------- -------------------------- -------------------------- --------------------- -------------------- plr-140158-14 date --------------------------- dear ------------ this letter responds to a letter dated date in which taxpayer requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make an election not to deduct additional first year depreciation under sec_168 of the internal_revenue_code for all classes of qualified_property placed_in_service by taxpayer in the taxable_year ended date the year taxable_year taxpayer represents the facts as follows facts taxpayer is an accrual_method taxpayer that keeps its book and records on a calendar_year end effective date taxpayer became a member of a group for which buyer files a consolidated u s federal_income_tax return prior to this date taxpayer was owned by seller and was required to file a separate u s federal_income_tax return taxpayer is a state z limited_liability_company that has elected to be treated as a corporation for tax purposes effective date its first tax_return was for the year taxable_year taxpayer through its subsidiary limited_liability companies that are disregarded entities for u s tax purposes owns and operates property x which is located in state y and reached commercial operation in year property x is taxpayer’s sole asset on date seller and buyer entered into a purchase and sale agreement p s agreement whereby seller agreed to sell all of its ownership interests in taxpayer to buyer the closing of the transaction was effective on date buyer and seller agreed in the p s agreement that taxpayer would elect out of bonus_depreciation under sec_168 with respect to assets acquired during the tax period ending on or prior to the closing date of date under the p s agreement seller was responsible for preparing and filing the taxpayer’s federal_income_tax return for the year taxable_year this return was due on date taxpayer timely filed for an extension to file this return such that the extended due_date was date plr-140158-14 seller engaged an accounting firm to prepare taxpayer’s federal_income_tax return for the year taxable_year due to complex accounting issues and internal staffing issues at the accounting firm the accounting firm was unable to prepare this return by the extended due_date of date this fact was not communicated to seller in time for seller to engage a different tax preparer accordingly taxpayer did not timely file its federal_income_tax return for the year taxable_year after taxpayer submitted this request for an extension of time to make the election not to deduct additional first year depreciation taxpayer filed its federal_income_tax return for the year taxable_year on that return taxpayer did not deduct additional first year depreciation for any property placed_in_service by taxpayer during the year taxable_year taxpayer also attached a statement to that return indicating that taxpayer is electing not to deduct the additional first year depreciation for all classes of property placed_in_service during that taxable_year ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-3 to make the election not to deduct the additional first year depreciation deduction under sec_168 for all classes of qualified_property placed_in_service by taxpayer during the taxable_year ended on date law and analysis sec_168 allows a 50-percent additional first year depreciation deduction in the placed-in-service year for qualified_property acquired by a taxpayer after date and before date or acquired by a taxpayer after date after date in the case of qualified_property described in sec_168 or c and placed_in_service by the taxpayer before date before date in the case of qualified_property described in sec_168 or c sec_168 provides that a taxpayer may elect not to deduct the additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning in general each class of property described in sec_168 for example 5-year_property see section dollar_figure of revproc_2008_54 2008_2_cb_722 rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply for purposes of sec_168 as currently in effect sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer plr-140158-14 sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the taxable_year ended on date provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer’s timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted an extension to the date on which taxpayer filed its federal_income_tax return for the taxable_year ending on date to make the election not to deduct the additional first year depreciation under sec_168 for all classes of property placed_in_service by taxpayer during that taxable_year that qualify for the additional first year depreciation deduction this letter does not grant an extension of time for filing taxpayer’s federal_income_tax return for the taxable_year ending on date except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether property x is placed_in_service by taxpayer during the year taxable_year or whether any item of depreciable_property placed_in_service by taxpayer during the year taxable_year is eligible for the additional first year depreciation deduction plr-140158-14 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate operating division director sincerely s kathleen reed kathleen reed chief branch office of the associate chief_counsel income_tax accounting enclosures copy of this letter copy for purposes cc
